UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 Or ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number: 002-25577 DIODES INCORPORATED (Exact name of registrant as specified in its charter) Delaware 95-2039518 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4949 Hedgcoxe Road, Suite 200
